DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language of “when the material of the solidified body is martensitic stainless steel, the material of the base plate is carbon steel, and when the material of the solidified body is maraging steel, the material of the base plate is precipitation hardening stainless steel” renders the claim indefinite as it is unclear if the material of the solidified body is limited to only a martensitic stainless steel or a maraging steel, and thereby the material of the base plate would also be limited to only a carbon steel or a precipitation hardening stainless steel, respectively, or if the language merely limits the material for the base plate when the material for the solidified body is one of the two materials recited; however, the solidified body may still be any material outside of the recited steels, and therefore a material of the base plate is not particularly limited when the material of the solidified body is not one of the recited steels. For examination purposes, the claim will be interpreted as limiting the material of the base plate to carbon steel or precipitation hardening stainless steel when the material of the solidified body is martensitic stainless steel or maraging steel, respectively; however, the material of the solidified body is not limited to only martensitic stainless steel or maraging steel. 
Additionally in claim 1, it is unclear if the limitations of “when the material of the solidified body is martensitic stainless steel, the material of the base plate is carbon steel” and “when the material of the solidified body is maraging steel, the material of the base plate is precipitation hardening stainless steel” are intended to be one-way or two-way conditional limitations, i.e., if the material of the solidified body is martensitic stainless steel, the material of the base plate must be carbon steel, and if the material of the base plate is carbon steel, the material of the solidified body is not necessarily limited to martensitic stainless steel (one-way) or the material of the solidified body must be martensitic stainless steel (two-way). For examination purposes the limitations will treated as one-way conditional limitations, such that the material of the solidified body limits the material of the base plate as claimed; however, the material of the base plate does not necessarily limit the material of the solidified body. 
Claims 2-3 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 requires that “the solidified body and the base plate undergo a transformation involving volumetric change during the heat treatment;” however, claim 1, from which claim 2 depends, already requires that the solidified body and base plate exhibit a volumetric change during the heat treatment, such that claim 2 is not seen to further limit the claim from which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motoyama et al. (US 20190263056, hereinafter referred to as "Motoyama").
Regarding claims 1-3, Motoyama teaches a method for manufacturing a shaped article including steps of providing a high-speed steel powder and a high-speed steel substrate, forming a powder layer by spreading the powder over the substrate, forming a solidified layer by irradiating the powder layer with a scanning laser beam, stacking up solidified layers on the substrate by sequentially repeating the step of forming a powder layer and the step of forming a solidified layer, thereby forming the shaped article, and subsequently tempering the shaped article [0052, 0054-0058]. Motoyama teaches the stacked portion and substrate are integrated; forming a shaped article that is firmly joined with the substrate [0073, 0121]. Motoyama further teaches the substrate and the stacked portion are formed of high-speed steels having different compositions [0074]. Particularly, Motoyama discloses an example of the method using M2 high-speed steel as the powder material and YXR3 high-speed steel as the substrate material ([0153], Table 1). Motoyama teaches tempering of the shaped article formed [0153], and that during a tempering treatment, retained austenite is transformed into martensite [0113]. The austenite to martensite transformation during the tempering treatment necessarily causes a volumetric expansion in the stacked portion and substrate forming the shaped article of Motoyama, as disclosed in the instant specification, expansion occurs during austenite to martensite transformation during heat treatments [0034-0036]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Forsmark et al. (US 2018/0236532, hereinafter referred to as "Forsmark").
Regarding claims 1-2, Forsmark teaches a method of producing a high-pressure die casting die, including applying a plurality of powder layers to a build plate and melting at least a portion of each of the powder layers to form an additive section, followed by simultaneously heat treating the build plate and additive section to mechanically couple the additive section and build plate and achieve a desired hardness [0011]. Forsmark teaches that the melting step can be achieved by direct metal laser melting [0017], and further, repeating the powder application and powder layer melting steps to produce the additive section [0042]. Forsmark teaches that the powder material and build plate can be different steel materials, the steel powder for the powder material may be a steel or ferrous alloy other than a maraging steel [0035, 0037], and that the build plate material is not required to be pre-heat treated prior to the additive manufacturing step [0040]. Additionally, Forsmark teaches that the build plate and additive section have thermal expansion coefficients within 10% of each other [0015], such that when the joined additive section and build plate are subjected to a hardening heat treatment [0042], the additive section and build plate would be expected to undergo a similar volumetric change. 
Regarding claim 3, Forsmark teaches the heat treatment being a hardening heat treatment with a duration of 6 hours [0042], rendering obvious an age-hardening treatment as claimed.  

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that Motoyama (US 20190263056) and Forsmark (US 2018/0236532) do not teach or suggest the amended limitation in claim 1 of “when the material of the solidified body is martensitic stainless steel, the material of the base plate is carbon steel, and when the material of the solidified body is maraging steel, the material of the base plate is precipitation hardening stainless steel.” However, the Examiner notes, as applied in the rejection of claim 1 under 35 U.S.C. 112(b) above, the claim limitation does not necessarily require the solidified body to be either of a martensitic stainless steel or maraging steel or for the base plate to be either of a carbon steel or precipitation hardening stainless steel. Motoyama and Forsmark teach materials for their solidified portions being steels other than martensitic stainless steels and maraging steels, such that they are seen to respectively anticipate and render obvious the conditional limitations as amended to claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736